Citation Nr: 1136324	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  04-24 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2010, the Board remanded this matter to the RO for additional development.  That development completed the RO has returned the matter to the Board for appellate consideration.  

In May 2011, the Veteran's representative requested a copy of evidence found in the Veteran's claims file.  In July 2011 the Board sent a copy of the Veteran's claims file to the representative.  The representative has had a sufficient opportunity to submit additional argument based on that information and therefore the Board will not delay adjudication of this appeal.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder did not have onset during the Veteran's active service and is not etiologically related to his active service.  

2.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

1.  The criteria for service connection for an acquired non-PTSD psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

At the outset, the Board notes that in a March 2010 decision, the Board denied the Veteran's appeal as to the issue of entitlement to service connection for PTSD.  At that time the Board remanded the issue of entitlement to service connection for any other acquired psychiatric disorder so that the RO could conduct additional development.  Much of the evidence of record addresses both psychiatric conditions as well as the Veteran's behavior that persons have alleged shows that he has a psychiatric disease either now, or at the time of his separation from active service.  Because the Board has already decided his appeal as to the specific psychiatric condition of PTSD, this decision does not again address that question.  
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service. Reasonable doubt is to be resolved in favor of the veteran.  Id.  Service connection may be rebutted by clear and convincing evidence to the contrary.  Id.

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Section 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

In evaluating the evidence of record the Board has both the duty and authority to consider the credibility of the evidence.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the U.S. Court of Appeals for Veterans Claims (Veterans Court) has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

With regard to expert medical evidence, guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

In a writing received in October 2007, the Veteran reported that he was wounded in combat receiving an injury of his right lower leg from a gunshot wound, sustained physical injuries in a mine explosion, saw several persons killed, and engaged in fights with the enemy.  Whether the Veteran's service resulted in a psychiatric disorder, however, is not an established by his statements, even considering application of § 1154(b).  His reports are not evidence that he had a psychiatric disorder during service or caused by service, but only that the events that he asserts occurred did occur. 

Service treatment records provide no evidence favorable to the Veteran's claim.  A  report of medical examination for the purpose of release from active duty includes that he had a normal psychiatric clinical evaluation.  The medical officer indicated as a summary of defects and diagnoses only marks and scars and defective vision.  This is evidence that the Veteran did not have any psychiatric disorder at separation from active service, providing limited evidence against this claim.  

VA outpatient treatment records document that the Veteran reported in February 2002 that he had been depressed with alcohol abuse over the past year.  As to past psychiatric history, the record from that month shows that the Veteran had been depressed for one year with no treatment.  In a section for substance abuse history, it is noted that he had a long history of alcohol use and abuse.  He denied any previous counseling for psychiatric illness and admitted to two driving under the influence (DUI) charges, one in 1987 and one in 1994.  He was diagnosed with depressive disorder and alcoholism.  

These records are found by the Board to be are evidence against a finding that the Veteran had any treatment for psychiatric disease prior to 2002.  This the Board finds because there are history reports specific to his psychiatric symptoms but the Veteran did not report any previous treatment in the context that if, he did have previous treatment, one would expect such report, providing evidence against this claim in that it indicates a problem that began years after service and indicates no continuity of symptomatology (i.e., an indication that the Veteran has been depressed since service in the 1970's).  Nor does it indicate that the Veteran's problem had any connection with his service.   

Associated with the claims file are several lay statements.  In a March 2009 statement "E.W" identified himself as someone who investigated an accident alleged by the Veteran.  E.W. provides no evidence that the Veteran suffered from psychiatric symptoms during service.  E.W. does state that all of the Marines at a given location lived in a constant state of tension, but that statement is not specific to the Veteran and the Board does not find it probative as to whether or not the Veteran had psychiatric symptoms during service.  Similarly, a March 2009 letter "D.G." refers to events that occurred in Vietnam but do not mention the Veteran and indeed, D.G. states that he did not know the Veteran.  D.G.'s statement is therefore not probative of any fact relevant to any issue before the Board.  

Of record are medical opinions from mental health professionals who have diagnosed different mental disorders.  Given the disagreement between experts, the Board finds that the question as to whether the Veteran has a psychiatric disorder, other than PTSD, due to service or with onset during service, is a question answerable only by medical experts.  

Two reports from "E.T.", M.D., a psychiatrist, are of record.  In a report received in October 2007 Dr. E.T. reported that he prepared the report at the Veteran's request as an aid to a petition for disability benefits.  Dr. E.T. provided Axis I diagnoses of PTSD, continuous alcohol dependence, and dementia; under Axis IV he listed psychosocial stressors, combat experiences and medical problems.  As a history of the present illness Dr. E.T. stated as follows: 

The patient had onset of psychological symptoms in 1969 while serving in the United States Marine Corps in the Republic of Viet Nam.  As a reaction to combat exposure within one month of exposure he had the onset of intense fear, horror, and helplessness.  He had recurrent and intrusive recollections of combat.  He had serial nightmares with combat related themes.  He had flashbacks when he is not intoxicated.  He had painful reaction top exposures to combat related media.  He had avoidance of feelings in conversations associated with the trauma.  He was unable to recall certain important aspects of his combat experiences.  He had a diminished interest in activities.  He was detached and estranged from others.  He reported initial insomnia, multiple awakenings, irritability outbursts of anger.  He had poor concentration and memory.  He was hypervigilant with an exaggerated startle response.  He had the onset of psychological symptoms within one month of the start of combat and reported continuously severe symptoms with recent worsening over the past four months.  His course was complicated by the regular overuse of alcohol and dependence manifested by tolerance.  

Dr. E.T. listed that the Veteran had four prior psychiatric hospitalizations, the first at a VA Medical Center (VAMC).  He also provided a general history of the Veteran as to place of birth and service in the Marines, which Dr. E.T. reported as in Bravo Company 972nd Marines from 1969 to 1970 in Vietnam.  Dr. E.T. also stated that the Veteran supported himself with VA disability benefits for orthopedic injuries.  

Under a heading for mental status examination Dr. E.T. provided as follows:  

The patient was alert and fully oriented.  His affect was reactive and his mood was dysphoric, anxious, and irritable.  He was easily startled.  He had social withdrawal and painful recollection of combat experiences.  His thought processes were inefficient.  He denied hallucinations and no delusions were detected.  He had initial insomnia, serial nightmares, decreased energy and a recent weight loss.  He had dissociative episodes and flashbacks.  His concentration was poor.  He was forgetful.  He could recall 0/3 words at five minutes.  His insight and his judgment was questionable.  

For several reasons, the Board finds that this report is of little probative value as to whether the Veteran has a psychiatric disability that had onset during his active service or was caused by his active service.  First, although Dr. E.T. reports that the Veteran had onset of psychological symptoms in 1969, the October 1970 report of medical examination indicates that he had a normal psychiatric clinical evaluation.  On the question of whether the Veteran had a psychiatric disorder during service the 1970 examination report is more probative than Dr. E.T.'s report that he had symptoms in 1969 because the 1970 examination was made contemporaneous to service and involved the mental state of the Veteran at that time as evaluated by a medical professional while Dr. E.T.'s report comes some 37 years later, is in the context of the Veteran seeking financial benefits, and does not involve observation of the Veteran's mental state by a medical professional at any time contemporaneous to his service.  

Second, Dr. E.T.'s included in his report a history that is clearly incorrect as to the facts:  He stated that the Veteran has supported himself with VA disability payments for his orthopedic injuries.  This is incorrect.  At the time of this report, all of the Veteran's claims for benefits for orthopedic disabilities had been denied, and his claim of entitlement to a nonservice-connected pension had been denied.  The only source of information listed in the report is the Veteran.  He lists that the Veteran had four previous psychiatric hospitalizations but apparently has not verified any of this.  There are no earlier references to such hospitalizations even though relevant histories are recorded in earlier VA treatment records and, as explained, the Veteran did not report any hospitalizations during a July 2009 examination.  Simply stated, the Veteran's own statements to VA provide evidence against such a finding (therefore, the Board has no duty to locate records that clearly do not exist). 

Given that Dr. E.T. is incorrect as to the basic fact of the Veteran's source of income and other probative evidence tends to show that the Veteran was not hospitalized at a VA facility, or any facility, contemporaneous to service or any time near to when he was separated from service, the Board finds that the reports of prior hospitalizations are not accurate and the finding based on the more probative evidence is that the reports of hospitalization contained in Dr. E.T.'s report are incorrect.  As Dr. E.T. has relied on incorrect facts, his report is afforded little probative weight as to whether any acquired psychiatric disorder had onset during or was caused by his active service.  

As just mentioned, in July 2009, the Veteran underwent a VA compensation and pension (C&P) examination by a psychologist.  The psychologist indicated that he had reviewed the Veteran's claims file.  He reported that there were no hospitalizations or outpatient treatment for a mental disorder.  Indeed, the examiner stated that the Veteran did not report ever being hospitalized for a mental disorder or receiving treatment for a mental disorder, providing more evidence against what the doctor above stated beyond the Veteran's prior statements indicating such.  The Veteran reported that he drank five or six beers a day for the past 40 years.  

The examiner listed a military history as follows:  

Veteran volunteered for the USMC.  No problems adjusting to militray (sic) life.  Trained as a general warehouseman in CA.  Deployed to RVN and stationed in Dong Ha with the 1st Marines.  Given an early out from the service and discharge in 10/1970 after 16 months duty.  Vet could not recall any positive experiences from the military.  Veteran reported that the most unpleasant duty in Vietnam was walking patrols, "things like that."  He was shot in the leg on patrol and was hit by white phosphorous rounds shrapnel on his R forearm.  He recalled monsoon season and the heavy rain.  Veteran did not recall or mention any other stressful events during his service in RVN even with questions and prompting.  Returned to CONUS and discharged in San Diego, CA.  DATE(S) OF SERVICE 6/1969 to 10/71.  

As to the Veteran's more recent history, the examiner recorded the Veteran's report that he was married twice and he does not recall why his first marriage ended, was married to his second wife a long time but did not recall an exact date, had two children and "he guesses" that they live somewhere in Kentucky, believes that he has been separated from his wife for more than 10 years but has no idea as to where she resides.  He reported that he moved to Florida in 2003 but does not know why.  He also reported that he had not worked since 2003 or 2004 and stopped working because he "won the lottery."  The examiner noted that upon questioning the Veteran mentioned health problems.  

The examiner listed a delayed onset of symptoms.  He provided the following narrative information:  

Veteran reports that he may have a dream or think about Vietnam if he watches a movie about the war.  The Veteran does not report any difficulties attending Legion, VFW or military service organizations or clubs and he does not avoid talking about his experiences.  He does not feel estranged or experience limited range of affect.  If someone sets a loud firecracker off behind his back he can be startled.  

Veteran was assessed at the Denver, CO VAMC on 2/6/2002.  His presenting problems were depressive disorder due to multiple life problems (e.g. marital problems loss of job, unemployment, auto fraud, financial stress) and alcohol abuse.  . . . .  Veteran reported in private evaluation done in 10/07 that he had been hospitalized 4X for mental problems but today and in 2002 at the VAMC in Denver he denied past hospitalizations or treatment.  Past evaluations note difficulty with alcohol abuse which continues to be a clinical problem today.   

The examiner diagnosed the Veteran as suffering from depressive disorder and alcohol dependence.  He explained that alcohol abuse and dependence appeared to be a very long term problem that most likely exacerbates and aggravates symptoms of depression.  He explained that the Veteran reported that symptoms of long-term alcohol abuse and symptoms of depression that are related to a variety of life stressors and not attributable solely to his military service or health problems.  

This examination is evidence against the Veteran's claim because it tends to show that the Veteran's psychiatric disorders are not related to his active service but are due to a variety of life stressors.  Troublesome in this opinion is the use of the phrase "not attributable solely to his military service or health problems."  This phrase is troublesome because it leaves unanswered the important question of whether the Veteran's psychiatric disorder is at least as likely as not due to his military service.  This choice of language led the Board to the conclusion that another medical examination was necessary in order to decide this issue.  The Board, therefore, remanded the matter for such an examination in April 2010.  

Prior to discussing the examination that followed the April 2010 remand, the Board notes that Dr. E.T. provided a supplemental report dated in September 2009.  In that report he argued that the Veteran should have been diagnosed with PTSD, an argument that is irrelevant to the issue presently before the Board.  He reported that he had reviewed medical records from VA facilities and statements from the Veteran's sisters, "N.R." and "M.W."  He provides no other diagnoses and it is clear from this report that the only evidence that Dr. E.T. ever had to base his report of VA hospitalizations is his interview with the Veteran.  This supplemental report is not evidence favorable to the Veteran's claim and is of limited probative value.  

The Board will address those statements by the Veteran's sisters as well as his brother-in-law at this time.  In an October 2003 letter the Veteran's sister, "N.R." reported that the Veteran seemed different to her when her returned from Vietnam as opposed to prior to his service. She stated that he did not drink alcohol  prior to service but his drinking was out of control when he came back from Vietnam, that he was violent, and that he was emotionally distant.  She also reported that he had not been able to hold a job and had numerous unsuccessful marriages.  

In a September 2009 letter, N.R. again reported his changed behavior after service.  N.R. stated with regard to what the Veteran told the VA examiner as far as being frightened or horrified while in Vietnam "I do not believe that [the Veteran] was telling the truth" and that she believes that the Veteran did not trust the VA doctor because the Veteran had previously told her he was afraid of commitment to a mental ward.  Again, these are speculations by N.R. which are nothing more than her opinions.  She has no knowledge as to whether the Veteran was telling the truth or who the Veteran trusts.  

In another September 2009 letter, a different sister of the Veteran, "M.W.," stated that prior to service the Veteran was completely normal and did not drink or use drugs.  She reported that she noticed that he changed a little after boot camp and that after service in Vietnam he was totally changed.  She reported that he was withdrawn, isolation, acted socially inappropriately, had a dark mood, and a threat of violence around him  She reported that the Veteran brought back photographs from Vietnam, including photographs of mutilated Vietnamese nationals.  She reported that the Veteran had difficulties with his drinking, was involved in fights, was unable to keep a job, and was abusive toward his spouses.  

N.R. and M.W. are competent to report what they observed with regard to the Veteran's behavior before and after his military service.  However, they are not competent to provide an opinion that the behaviors they observed equate to psychiatric disease present at the time the Veteran returned from service or that those behaviors mean that any psychiatric disease from which the Veteran currently suffers are the result of his service.  This is because whether or not an individual actually has a psychiatric disease, as opposed to some other explanation for given behavior or change in behavior, is not a determination that can be made simply by observation by a layperson.  As noted in the VA medical examination to be discussed below, a medical professional has attributed the Veteran's behavior to another cause.  Whether or not a given observable behavior translates to any psychiatric disorder is not a simple question subject to mere observation, such as a broken leg.  Neither N.R. nor M.W. have provided any indication that they have the expertise to determine the cause of a given behavior or change in behavior or whether such behavior meets the diagnostic criteria for any psychiatric disorder.  

In an April 2004 letter, "G.R.", the Veteran's brother-in-law, reported that the Veteran appeared to be suffering from mental problems and that when a movie or conversation about Vietnam occurs in the Veteran's presence the Veteran gets quiet and withdrawn.  

G.R.'s observations go to the Veteran's currently displayed certain behavior but are not evidence that the observed behavior is related to the Veteran's active service or that the behavior means he has a psychiatric disorder.  As to his report of the Veteran's mood when the subject of Vietnam arises, this observation comes many years after the Veteran's service and is of only slight probative value as to any condition arising from that service.  Although the observations appear relevant, they are observations decades after the Veteran's service.  These factors render G.R.'s observations of little probative value with regard to the Veteran's mental state and any connection between his mental state and service.  

In a letter submitted in February 2011, the Veteran's ex-spouse reported that the Veteran drank a lot when she knew him and abused her.  She stated that the Veteran told her about an incident involving the death of a Vietnamese child during service and that when he saw his daughter shortly after her birth he informed his ex-spouse that he had a flashback of the war.  

This February 2011 letter is not probative of whether the Veteran's psychiatric disorder is related to his active service.  Again, it is the statement in which a non-expert is attempting to assign some finding of mental disease to the Veteran's behavior and his reports to her of his mental state and is no more probative than the statements of his sisters.  

Pursuant to an April 2010 Board remand, the Veteran underwent a VA mental disorders C&P examination in February 2011.  The examiner diagnosed depressive disorder, not otherwise specific, alcohol dependence, and alcohol related dementia.  

The examiner also provided an expert opinion as to the question of whether the Veteran's psychiatric disorder had onset during his active service or was caused by his active service.  He explained that although there are family reports of personality changes after the Veteran's return from Vietnam, he also began drinking heavily at that time and did not seek treatment for his anxiety or distress related to his Vietnam experiences.  He explained that anger and violence can be caused by alcohol consumption and that the evidence for depressive symptoms did not develop until approximately 2002 when his overall health began to declined.  For these reasons, the examiner concluded that it was less likely than not that the Veteran's mental disorder was caused by or result of his military service.  

The Board has considered the examiner's opinion along with the statements submitted on the Veteran's behalf by his relatives, other than his ex-spouse (a statement that does not differ significantly from the reports from the Veteran's sisters).  While those observations of his behavior are evidence favorable to his claim to the extent that the behaviors raise the question of mental illness, the examiner considered those statements along with all evidence of record and concluded, and explained why, it was less likely than not that his psychiatric disease was related to his active service.  The Board finds this report to be more probative that the statements of the Veteran's relatives and of the Veteran because the examiner had not only more relevant evidence to consider, including examination of the Veteran and review of the claims file, but also because the examiner has expertise in the field of mental disorders.  The report is also assigned more weight than the opinions of Dr. E.T. because the February 2011 report does not suffer from the factual errors present in Dr. E.T.'s report.  Additionally, the report of medical examination at separation from active service, which includes the normal psychiatric clinical evaluation, tends to show that the Veteran did not have any psychiatric disease that that time.  

Finally, to the extent that the Veteran has psychiatric disability due to his abuse of alcohol, VA benefits for such disability are barred by law and regulation:  

Alcohol dependence is deemed by statute to be the result of willful misconduct and cannot itself be service connected.  See 38 U.S.C. §§ 105(a), 1110.  However, prior to November 1990, disabilities secondary to alcoholism were not covered by the "willful misconduct" bar. The VA regulation at that time stated that "[o]rganic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin." 38 C.F.R. § 3.301(c)(2) (1990).  It was for the express purpose of "preclud[ing] payment of compensation for certain secondary effects arising from willful misconduct," including "injuries or disease incurred during service as the result of ... the abuse of alcohol," that 38 U.S.C. § 1110 was amended by the Omnibus Budget and Reconciliation Act of 1990, Pub.L. No. 101-508, § 8052, 104 Stat. 1388, 1388-1, 1388-351 (1990) (OBRA). See H.R. CONF.REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2017, 2374, 2702.  As amended, 38 U.S.C. § 1110 now provides that "no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."  (Emphasis added.)

Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).

At the time Gabrielson was issued, VA had not amended its regulation to reflect the statutory change. Id. (referring to 38 C.F.R. § 3.301(c)(2)). In 1995 VA amended 38 C.F.R. § 3.301 to define alcohol abuse and to reflect the statutory change. See 60 Fed. Reg. 27407 May 24, 1995).  VA explained that the purpose of its change was to provide that injuries or diseases incurred or aggravated during service as the result of the abuse of alcohol or drugs will not be considered incurred or aggravated in the line of duty for purposes of service connection.  Id.

The relevant subsection provides that an injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol by the person on whose service benefits are claimed. 38 C.F.R. § 3.301(d).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death to the user.  Id. 38 C.F.R. § 3.301(d) (2010).  

As to the consumption of alcohol leading to the Veteran's alcoholism and dementia, the above regulation is operative.  Furthermore, the evidence shows that the Veteran did not have a psychiatric disease at separation from active service, and hence, it follows that his use of alcohol following service is not secondary to psychiatric disability.  

Based on the above discussion, the Board finds that the preponderance of the evidence is against the Veteran's claim or entitlement to service connection for a acquired psychiatric disorder, and his appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

TDIU

Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

One way of obtaining a 100 percent disability rating is by establishing, by the equipoise evidentiary standard, that a veteran is unemployable due to service connected disability or disabilities.  The term "unemployability" in the context of a claim for a TDIU means that a veteran is unable to secure and follow a substantially gainful occupation as the result of service connected  disability.  A TDIU claim may be granted on a schedular basis if the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

In the instant case, service connection has been established for disability due to the following conditions:  (1)  Residuals of a gunshot wound right lower leg, scar, with an evaluation of zero percent effective October 2007.  (2)  Residuals of a detonator blast, healed fracture of right 2nd and 9th rib, with an evaluation of zero percent effective July 2009.  (3)  Residuals of detonator blast, right upper extremity, scars, with an evaluation of zero percent effective in July 2009.  (4)  Residuals of a detonator blast, multiple superficial scars on left forearm, with an evaluation of zero percent effective July 2009.  (5)  Residuals of a detonator blast, trunk (posterior surface) scars, with an evaluation of zero percent effective July 2009.  The combined rating is zero percent.  

Clearly, the Veteran does not meet the requirements for a schedular TDIU.  That being said, 38 C.F.R. § 4.16(b) provides as follows:

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

In order to grant a TDIU, the Veteran's service- connected disability, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In an August 2003 letter, the Veteran reported that due to the disability of his spine he suffers severe pain as well as numbness in his left arm and upper right leg when attempting physical activity.  In the October 2003 letter his sister, N.D., reported that the Veteran had severe back pain and numb fingers after trying to operate a lawn tool and that he has problems even carrying a bag of groceries.  In the September 2009 letter she reported changes in his behavior from the time that he entered service to when he was discharged and noted that the Veteran was not able to hold a job.  In the April 2004 letter the Veteran's brother in law stated that he had observed the Veteran wince in pain when he tried to do menial tasks.  He reported that the Veteran's left upper extremity gave way and also discussed what he believed to be symptoms of depression.  

None of these statements tend to show that any of the Veteran's service-connected disabilities have an effect on his employment including rendering him unable to obtain and follow a substantially gainful occupation.  These statements are therefore not evidence favorable to a grant of a TDIU.  

In December 2003 the Veteran underwent a VA general medical compensation and pension (C&P) examination.  He reported that he had been unemployed since June 2002 and last worked as a counter worker for a grocery store.  He complained of numbness in his left hand.  There is no indication in that examination that he suffered any limitations due to his service connected disabilities.  

Social Security Administration (SSA) records of the Veteran's claim for disability benefits are also of record.  These records do not refer to the Veteran's service-connected conditions as a basis for the establishment of Social Security disability benefits but rather refer to his disability of the spine.  The records therefore are not favorable to a grant of a TDIU, and provide evidence against this claim, clearly indicating another reason for the Veteran's unemployment.

In a letter received in March 2004, the Veteran reported suffering pain of his back and right knee as well as neurological symptoms of his left upper extremity.  Again, this is not evidence of unemployability due to any service connected disability.  

In October 2007, VA received a claim from the Veteran for service connection for psychiatric disability.  He stated that that time that he wanted a TDIU because he had been unable to work for a long time due to his mental condition.  At that time he submitted a psychiatric evaluation report signed by "E.T.,"M.D., a psychiatrist.  Dr. E.T. stated that he had conducted the evaluation at the Veteran's request as an aid to a petition of disability benefits.  Dr. E.T.'s letter provides no evidence that the Veteran has ever been unemployable due to service connected disability.  

In the report of the February 2011 C&P examination, the examiner noted that the Veteran had been unemployed for many years and that the reason for his unemployment was chronic alcoholism.  Again, this is not evidence that he is unemployable due to service connected disability.  

The Veteran's service connected disabilities are scars and healed rib fractures.  July 2009 VA C&P examinations addressed these conditions.  As to the rib fractures, the examiner found that the fractures were healed with no sequela and had no effect on his usual daily activities.  As to the scars, the examiner found that the Veteran had no symptoms and the scars did not result in any disabling effects.  This is evidence against a finding that the Veteran is not able to secure and follow a substantially gainful occupation due to any condition for which service connection has been established.  

The Veteran has not provided evidence that any of his service connected disabilities render him unable to secure and follow a substantially gainful occupation.  All evidence shows that he is unemployable due to nonservice-connected disabilities and that his service-connected disabilities essentially have no disabling effects.  The preponderance of the evidence is therefore against granting a TDIU.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In November 2007, the RO sent the Veteran a letter in response to his claim for service connection for a mental condition and for a TDIU.  This letter informed the Veteran of what evidence was required to substantiate those claims and of his and VA's respective duties for obtaining evidence.  This letter was sent prior to the initial adjudication of this claim and satisfied the VCAA notice requirements.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and the Veteran's service treatment records.  He has submitted a private opinion from a psychiatrist.  VA provided examinations relevant to his claim for service connection for a psychiatric disorder in 2009 and 2011.  The 2009 examination has shortcomings only in the language used in the nexus opinion, a shortcoming corrected by the 2011 examination.  The 2011 examination is adequate.  As to the claim for a TDIU, although VA did not specifically request an examination to determine if the Veteran was unemployable due to service connected disabilities, a July 2009 examination report provides sufficient medical evidence for the Board to decide the issue of whether the conditions for which service connection have been established render the Veteran unemployable.  

As VA provided an adequate examination in February 2011 and the RO readjudicated the issues on appeal in April 2011, there has been compliance with the instructions in the Board's 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


